Order filed September 13, 2012




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00723-CV
                                    ____________

                         MORRIS E. ROBINSON, Appellant

                                            V.

  TEXAS CONSTRUCTION SERVICES CORPORATION AND TOM BLAND,
                            Appellees


                       On Appeal from the 270th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-49289


                                         ORDER

       The notice of appeal in this case was filed August 6, 2012. To date, the filing fee
of $175.00 has not been paid. No evidence that appellant has established indigence has
been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the following order.

       Appellant is ordered to pay the filing fee in the amount of $175.00 to the Clerk of
this court on or before September 28, 2012. See Tex. R. App. P. 5. If appellant fails to
timely pay the filing fee in accordance with this order, the appeal will be dismissed.

                                          PER CURIAM